

116 HR 2842 IH: Public Oversight of Detention Centers Act of 2019
U.S. House of Representatives
2019-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2842IN THE HOUSE OF REPRESENTATIVESMay 20, 2019Mr. Crow (for himself, Ms. Garcia of Texas, Mr. Johnson of Georgia, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit any limitation on the entry of a Member of Congress to any facility for the detention
			 of aliens, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Oversight of Detention Centers Act of 2019 or as the POD Act of 2019. 2.Congressional oversight of detention facilities (a)Prohibition on limitations on oversight of detention facilitiesChapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. et seq.) is amended by adding at the end the following:
				
					244A.Prohibition on limitations on oversight of detention facilities
 (a)In generalA Member of Congress may not be prevented from entering by not later than 48 hours after making a request to do so, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security (including any facility operated by a private contractor with the Department) used to detain or otherwise house aliens, or nor may any temporary modification be made at any such facility that in any way alters what is observed by a visiting Member of Congress, compared to what would be observed in the absence of such modification.
 (b)Facilities housing alien minorsA Member of Congress may not be prevented from entering by not later than 48 hours after making a request to do so, for the purpose of conducting oversight, any facility operated by or for the Department of Homeland Security or the Department of Health and Human Services (including any facility operated by a private contractor with either Department) used to detain or otherwise house alien minors, or to make any temporary modification at any such facility that in any way alters what is observed by a visiting Member of Congress, compared to what would be observed in the absence of such modification.
						.
 (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 244 the following:
				
					
						244A. Prohibition on limitations on oversight of detention facilities..
			